Case 1:17-cv-03594-RRM-ST Document 26 Filed 08/02/19 Page 1 of 11 PageID #: 622



 LINITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEV/ YORK

 TRACEY MATTHEW,
                                   Plaintiff,
                                                           Civ. Action No. I 7-cv-3594
                     - against -                           (RRM) (sr)

 JPMORGAN CHASE BANK, N.4., JOHN V/OLF,
 ANNA KANG,
                                   Defendant.




                  DEFENDANT JPMORGAN CHASE BANK' N.A.ns
     REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF ITS MOTION TO
         DISMISS, OR IN THE ALTERNATIVEO FOR SUMMARY JUDGMENT




                                                EPSTEIN BECKER & GREEN, P.C
                                                Jeremy M. Brown, Esq.
                                                Shira M. Blank, Esq.
                                                250 Park Avenue
                                                New York, New York 10177-l2II
                                                Tel: (212) 351-4500
                                                jmbrown@ebglaw.com
                                                              w.com
                                                Attorneys þr Defendant
                                                JPMorgan Chase Bank, N.A.




  Firm:488621 89v3
Case 1:17-cv-03594-RRM-ST Document 26 Filed 08/02/19 Page 2 of 11 PageID #: 623



                                        TABLE OF CONTENTS
                                                                                       PAGE


 PRELIMINARY STATEMENT              .                                                     1


 ARGUMENT....                                                                             1


 I.    PLAINTIFF ABANDONED HER FLSA, GENDER AND RACE
       DISCRIMINATION AND RETALIATION CLAIMS...                                           1


 il.   PLAINTIFF'S NATIONAL ORIGIN AND DISABILITY
       DISCRIMINATION AND RETALIATION CLAIMS SHOULD BE
                                                                                          2

       A. Plaintiffls National Origin Discrimination Claim Fails.                         J

       B.   Plaintiffls Disability Discrimination and Retaliation Claims Fail.   ...      4

       C.   Plaintiff Cannot Demonstrate Pretext.                                         6

 CONCLUSION...                                                                            8




                                                    I
Case 1:17-cv-03594-RRM-ST Document 26 Filed 08/02/19 Page 3 of 11 PageID #: 624



                                   TABLE OF AUTHORITIES

                                                                        Page(s)

 Cases

 Bickerstaff v. Vass ar Coll.,
     196 F,3d 435 (2d Cir. 1999)....                                           .J

 Hayes v. Cty. of Sullivan,
    853 F. Supp. 2d 400 (S.D.N.Y.      2012).,......                     ....,.,.2

 Jackson v. Fed. Express,
    766F.3d 189 (2d Cir.2014).                                                 ,2

 Kennedy v. City of New York,
     370 Fed,   App'x. 83 (2d Circ.2014)                                        J


 Slattery v. ,Swiss Reinsurance Am. Corp.,
     248 F.3d 87 (2d Cir, 2001).                                                6

 Thorner-Greenv, N.y,C. Dep't of Corrs.,
    207 F, Supp. 2dt|(E.D.N.Y. 2002)




                                                l1
Case 1:17-cv-03594-RRM-ST Document 26 Filed 08/02/19 Page 4 of 11 PageID #: 625



                                 PRELIMINARY STATEMENT


        Pro se Plaintiff Tracey Matthew's opposition to Chase's motion to dismiss does not address

 Chase's legal arguments that (i) the FLSA claim is barred; (ii) the newly added race and gender

 discrimination and retaliation claims, which were never filed with the NYSDHR or EEOC (nor

 part of the NYSDHR trial), are time barred; (iii) she fails to plead any facts to support her race and

 gender discrimination and retaliation claims; (iv) and, alternatively, that summary judgment should

 be granted dismissing these same claims.

        Additionally, PlaintifÎs remaining national origin and disability discrimination           and

 retaliation claims both fail to state a claim and should be dismissed as a matter of law. Plaintifls

 attempt to insert additional 'ofacts"   in her opposition   papers does not comect the deficiencies

 identified by the Court in dismissing the original Complaint. Plaintiff is nevertheless unable to

 point to any record testimony or documentation, even within her newly added o'facts," to rebut

 Chase's legitimate non-discriminatory reasons forterminating her employment. Indeed,       Plaintiff   s


 opposition consists solely of her restating claims already litigated and rejected by the NYSDHR,

 and that are contradicted by her own swom trial testimony. For the reasons set out below, as well

 as Chase's moving brief, the Amended Complaint should be dismissed               in its entirety, with

 prejudice.

                                             ARGUMENT

       I.     PLAINTIFF ABANDONED HER FLSA, GENDER AND
              RACE DISCRIMINATION AND RETALIATION CLAIMS.

         Plaintiffs opposition fails to address her FLSA, gender and race discrimination,          and

 retaliation claims. Although Plaintifls opposition contains lengtþ, individualized responses to

 some of Chase's arguments in its moving brief, nowhere in her opposition does she address

 Chase's arguments that: (i) she fails to plead any facts to support a violation of the FLSA, and her
Case 1:17-cv-03594-RRM-ST Document 26 Filed 08/02/19 Page 5 of 11 PageID #: 626



 FLSA claim is barred by the applicable statute of limitations (Def. Mem. at Point D;t (iÐ her race

 and gender, and retaliation claims are barred by her failure to exhaust administrative remedies, and

 they are further barred by the statute of limitations as they arose over six years ago (Def. Mem at

 Point II);   (iii)   she.   fails to plead any facts to support her gender and race discrimination, and

 retaliation claims (Def. Mem. at 15); or (iv) summary judgment is warranted as to those claims

 (Def. Mem. at20), Therefore, these claims should be deemed abandoned. See Jaclçsonv. Fed.

 Express,766 F.3d 189, 195 (2d Cir.2014) ("partial response arguing that summary judgment

 should be denied as to some claims while not mentioning others may be deemed an abandonment

 of the unmentioned claims"); Hayes v. Cty. of Sullivan, 853 F. Supp. 2d 400 (S.D.N.Y. 2012) (pro

 se plaintiff abandoned his claim where he did not address                      it in his affidavits in response to
 defendant's summary judgment motion).

           In addition, these claims independently fail for the reasons set forth in Chase's moving

 papers. For all these reasons, they should be dismissed in their entirety, with prejudice.2

        II.    PLAINTIFF'S NATIONAL ORIGIN AND DISABILITY DISCRIMINATION
               AND RETALIATION CLAIMS SHOULD BE DISMISSED.

           Plaintiff fails to    state a prima   facie claim for disability discrimination or retaliation under

 the   ADA, or for national origin discrimination under Title VIL Additionally,                  as set   forth in Chase's

 moving papers, Plaintiff already litigated her national origin and disability discrimination claims

 at a three-day trial before an ALJ where she was represented by counsel on each day of the

 hearing.3 Based in large part on Plaintiffs owrr sworn trial testimony, she is now unable to


 I Chase refers to the defined terms set forth in its moving papers ("Def. Mem.") and cites to the exhibits submitted
 along with them. Plaintiff s Afhdavit in Opposition is cited as ("P1. Opp.")
 2
   In the event Plaintiff s disability discrimination claim could also be construed as a retaliation claim - despite the fact
 that record evidence demonstrates that her termination had nothing to do with any alleged disability - Chase addresses
 a potential retaliation claim below.
 3 Though she falsely claims in the Amended Complaint that she was "without representation" during this process,
 (Am. Compl. at 10), the record demonstrates that Plaintiff was represented by private counsel and subsequently
 represented by Lisa Peters-Plummer, a Senior Attorney at the NYSDHR. (See e.g. Parbhoo Tr., 599: I7).

                                                              2
Case 1:17-cv-03594-RRM-ST Document 26 Filed 08/02/19 Page 6 of 11 PageID #: 627



 demonstrate that Chase discriminated or retaliated against her, and as such, those claims also fail

 as a matter   of law. Moreover, since she is unable to rebut the incontrovertible evidence supporting

 Chase's decisions to discipline and discharge her, she cannot demonstrate pretext.

          A.       Plaintiffs National Origin Discrimination Claim Fails.
          Plaintiff now claims for the first time that her Regional Manager, John V/olf, told her in

 "every single conversation" that "he could not understand [her] because of [her] Trinidadian

 accent." (P1. Opp.      atl24).      This directly contradicts her sworn testimony, but, in any event, is

 insufficient to support a claim.a Indeed, attrial, Plaintiff testified that V/olf never made any anti-

 Trinidadian remarks to her, and that he never mentioned her accent. Rather, he "would ask

 [Plaintiff] to repeat [her]self'. (Matthew Tr. 204:21). Plaintiff further testified that V/olf

 frequently would just want to hear the oobottom line" from her, and get a direct answer to his

 questions. (Matthew Tr. 205:l3-1d¡. This apparently frustrated Plaintiff, but it was not unlawful.

 Even if Wolf did ask Plaintiff to repeat herself because he did not understand her, which he denied,

 this would be insufficient to support a discrimination claim. (See Def. Mem. at 20).5 Plaintiff

 simply has not pled facts that could support a claim of national origin discrimination, nor can she
                                                     o.under circumstances giving rise to an
 show that any adverse employment actions were taken

 inference of unlawful discrimination." (April Order at 3).




 4 Plaintiffls attempts to "correct" the record by changing her sworn testimony. She also repeats allegations in her
 NYSDHR Complaint, despite the fact that, at trial, she disavowed under oath much of the NYSDHR Complaint.
 Plaintifls afflrdavit, therefore, is improper, and should not be considered by the Court. IfPlaintiff"could raise an issue
 of fact simply by submitting an affidavit contradicting [her] [] own prior testimony, this would greatly diminish the
 utility of summary judgment as a procedure for screening out sham issues of fact." Kennedy v. City of New York, 370
 Fed. App'x. 83, 84-85 (2d Circ.2014) (citations and quotations omitted); Bickerstøff v. Vqssar Coll.,196 F.3d 435,
  455 (2d Cir. 1999) ("party may not create an issue of fact by submitting an afflrdavit in opposition to a summary
 judgment motion that . . , contradicts the affiant's previous deposition testimony") (citations omitted).
 5
   Additionally, Plaintiff s reference to Senegal v. JPMorgøn, in which the plaintiffs asserted that African American or
 black f,rnancial advisors, flrnancial advisor associates, senior financial advisors and private client advisors were
  discriminated against based on their race is inapposite. Plaintiff did not hold any of these positions, and Chase
 promoted Plaintiff - as she acknowledges in Paragraph 4 of her opposition.

                                                             J
Case 1:17-cv-03594-RRM-ST Document 26 Filed 08/02/19 Page 7 of 11 PageID #: 628



            For these reasons, as well as those set forth in Chase's moving papers, Plaintifls claims

 for national origin discrimination should be dismissed, both for failure to state a claim and as a

 matter of law.

            B.      Plaintiffs Disability Discrimination and Retaliation Claims Fail.
            Plaintiff   s opposition relating to her   disability discrimination claims consists solely of her

 recycling claims originally asserted in her NYSDHR Complaint              - which   she subsequently testified


 at trial were inaccurate, and which, notwithstanding, do not correct her pleading deficiencies.

            Plaintiff continues to assert that simply because she was diagnosed with a medical

 condition, she is able to state a claim for disability discrimination. Even if Plaintiff advised Wolf

 that she had an unspecified medical condition in March 2013, as she now claims, she has provided

 no evidence demonstrating that she was "otherwise qualified to perform the essential functions               of

 her job,    with or without an accommodation."           (P1. Opp. at nn 32, 33) (compare   to April Order   at

 4). Plaintiff does not allege that she ever asked Wolf or Chase for a reasonable accommodation

 (because she did       not). The   case law is clear that Chase and   V/olf were not required to provide an

 accommodation that was never requested. Thorner-Green v. N.Y.C. Dep't of Cons.,207 F. Supp.

 2d   lI,   14-15 (E.D.N.Y. 2002) ("[a]n employee cannot hold an employer liable for failing to

 provide an accommodation that the employee has not requested").

            Further, in her opposition, Plaintiff asserts that she was diagnosed with hypertension in

 January 2013, at the same time that            ABM Regina Harris went on leaveo that she requested

 additional staffing, and told Wolf that "short staffing was having [an effect] on [her] health." (Pl.

 Opp.   IT 9-12). All of these claims          are false, and are contradicted by Plaintiffls own s\ilorn

 testimony. As an initial matter, Plaintiff testified at trial that she was consistently provided with

 ABM coverage after her ABM went on leave. (Matthew Tr, 192:4-6; 193:20-25, 194:ll-13;

 269:18-23). Moreover, she now concedes that Chase provided coverage when she left the bank

                                                           4
Case 1:17-cv-03594-RRM-ST Document 26 Filed 08/02/19 Page 8 of 11 PageID #: 629



 for    ootraining." (Pl. Opp.        35). Notwithstanding, Plaintiff did not discuss her hypertension
                                 1T


 diagnosis with Wolf in January 2013             -   as she was not diagnosed with hypertension in January

 2013; at trial, Plaintiff conceded that this allegation in her verified NYSDHR Complaint was "not

 accurate." (Matthew Tr. 154:             I3-14). In reality, Plaintiff     went to see her doctor before Harris

 went on maternity leave, (id. at 156: 5-6), and heroochief complaint" atthat appointment had

 nothing to do with hypertension; rather, Plaintiff complained that she was tired. (Id. at I56: 20-

 22). Additionally, Plaintiff s medical records from January 17,2013 reflect that she had not taken

 her hypertension medications "for months." (Id. af 157:18). Contrary to what she now alleges,

 Plaintiff admitted at trial that she did not actually "have any migraines at that time," and she did

 not complain to her doctor about "neck pain." (ld, at I60: 24-25                   ;   I 6 L'   I4) (compare to Pl. Opp. fl

 10).

           Plaintiff s claim that "[i]n or about March 2013," her "physician insisted that [she] limit

 [her] activities and request leave," is similarly unsupported. Even if Plaintiff                        s   physician did tell

 Plaintiff to limit her activities    -   of which there is no record evidence             - Plaintiff   did not convey this

 information to Wolf, and at no point did Plaintiff contact Human Resources or anyone else at

 Chase to request an accommodation of any                 kind. (Matthew Tr. 186:13-187:19; Wolf Tr.472:6-

 8).    Accordingly, Plaintiff cannot demonstrate that Chase or Wolf denied any accommodation

 request as she never made one.

           The record also demonstrates that Plaintiff s deficient performance was the only factor

 considered in the termination of her employment. Plaintiff was not qualifred for her position, as

 demonstrated by the two written warnings, her unsatisfactory performance evaluation, and her

 branch being placed on Early V/aming followed by Parbhoo's discovery of continuing operational

 issues that Plaintiff had failed to correct         -   all in less than a year.



                                                               5
Case 1:17-cv-03594-RRM-ST Document 26 Filed 08/02/19 Page 9 of 11 PageID #: 630



         Moreover, the fact that the decision to discharge Plaintiff occurred before she called out

 sick because of her hypertension directly undercuts any causal connection between her termination

 and her alleged.disability. See Slattery v. Sw¡ss Reinsurance Am.             Corp.,248F.3d87,95 (2d Cir.

 2001) (Def. Mem. at 19). It is undisputed that: Wolf conferred with Human Resources regarding

 his request to discharge Plaintiff on May 24,2013            - well over one month before Plaintiff called
 out sick (Ex. L); he drafted the ooRecommendation For Termination" on June 20,2013                        - weeks
 before Plaintiff called out sick; and the termination received final approval on JuIy 2,2013, the

 day before Plaintiff called out        sick. (Exs. M, P, Q). Plaintiff simply cannot overcome the

 uncontradicted contemporaneous documentation of the ongoing performance issues that led to her

 termination.

         For these reasons, as well as those set forth in Chase's moving papers, Plaintiff s claims

 for disability discrimination and retaliation should be dismissed.

         C.       Plaintiff Cannot Demonstrate Pretext.

         Even if Plaintiff had stated aprimafacie case for discrimination or retaliation (she did not),

 she is unable to show that the well-documented performance deficiencies Chase identified as the

 basis for her termination were actually pretext for some unlawful motive. As described above,

 these performance issues included two written warnings, an unsatisfactory performance

 evaluation, her branch's placement on Early V/arning and her continued, repeated violations of

 branch policies and controls thereafter, all in less than a year.
                                                                                      'Written
          For the first time, Plaintiff contests the July6 and October                           Warnings     in   her

 Opposition. This is unavailing, as she is now seven years removed from these actions and outside



 6 Plaintiff admits that she engaged in the violations underlying the July Written Warning but now claims that her
 manager's "policy was never to say no to the customer." (Pl. Opp. at tf 37). Obviously, Chase would never permit an
 employee to grant a customer's request where the request violates the law and/or financial control procedures, even
 at risk of saying "no to the customer," and to suggest otherwise is patently absurd. Additionally, to the extent that

                                                          6
Case 1:17-cv-03594-RRM-ST Document 26 Filed 08/02/19 Page 10 of 11 PageID #: 631



 the statute of limitations. Additionally, Plaintiff testified at trial that she did not believe that the

 July V/ritten V/arning was discriminatory, and she acknowledged that the conduct underlying the

 October V/ritten Warning constituted a serious policy violation. Moreover, she did not contest

 either written warning when issued to her. (Møtthew Tr. 239:4-7; 350: I8-22; 356:23-25).

             Second,   Plaintiff now takes issue with her performance review               - despite the fact that she
 did not contest it at the time it was issued in 2013. (Wolf Tr. 415:1-8;Ex.                   J).i Plaintiff does not
 challenge the issues identified in the performance review. Instead, she argues that at the time the

 review was issued she was a"ttaiîee" and that she should have been evaluated as "Too New To

 Be Determined," a rating that does not exist. (Pl. Opp. at fl 36). Plaintiffls claim that she was a

 'otrainee" at the time that she was evaluated is simply false; she testified at trial that she had

 completed training and became a Branch Manager in May 2012                      - nine months before       she received

 the   perþrmance evaluation. (Matthew Tr. 63:18). Chase did not discriminate against her by using

 the same rating and evaluation system it applied to all other branch managers.

             Third, Plaintiff cannot disavow responsibility for the operational issues that led to her

 branch's placement on Early Warning, nor for the significant operational issues uncovered by

 Leandra Parbhoo         thereaftei. As Plaintiff acknowledged,               she bore ultimate responsibility as

 Branch Manager (Matthew Tr. 267:t3-22). She does not contest the operational issues                             - "I am
  the first to admit that        I was not as strong operationally            as   I was in saleso" @1. Opp. fl 37)
  (emphasis added)      -   and she recognized that neither being placed on Early W'aming, nor the reports

  and evaluations by Parbhoo, were motivated by discrimination. (Mat:thew                           Tr. 357:I-9).      Her




 Plaintiffseeks to challenge the July Written V/arning for the first time îow , seven years after it was issued, she is well
 beyond the statute of limitations.
 7 This directly contradicts Plaintifls claim in Paragraph 1 of her opposition that her "performance always met or

 exceeded the Company's expectations." (Pl. Opp. at'l|f l). Moreover, the fact that Plaintiff was promoted at Chase
 demonstrates clearly that it did nol discriminate against her based on any protected characteristic.

                                                              7
Case 1:17-cv-03594-RRM-ST Document 26 Filed 08/02/19 Page 11 of 11 PageID #: 632



  claims that she eventually "corrected" the ongoing violations Parbhoo uncovered are contradicted

 by the record evidence and          - even if true -were too little, too late. (Pl. Opp. at I   37) (Wolf Tr.

  4IL'17-412:4, 432:ll-15, 433:17-21;Exs K, M, N, O). Also objectively false is any claimthat

 Plaintifls employees were disgruntled for any reason other than her lack of leadership           and support.

  (WolfTr. 436: I 2-25;   437   :   I-25;   438: 1-l 2).

          In sum, Plaintiff is unable to rebut any of Chase's legitimate non-discriminatory and non-

 retaliatory reasons for her discharge. Her mere disagreement with Chase's procedures, which are

  aimed at complying with financial regulations, is insufftcient to demonstrate that her termination

 was   unlawful. As such, her claims of discrimination and retaliation fail         as a matter of law.

                                                     CONCLUSION

          For all the foregoing reasons, as well as those in its opening brief, Chase respectfully

 requests that its motion be granted in           full, with prejudice.



  Dated: New York, New York
          August 2,2019
                                                              EPSTEIN BECKER & GREEN, P.C.

                                                              By:     /s/ Jeremy M. Brown
                                                                      Jeremy M. Brown
                                                                      Shira M. Blank
                                                              250 Park Avenue
                                                              New York, New York 10177-l2Il
                                                              (2r2) 3s1-4s00
                                                              Attorneys for Defendant




                                                             I
